White, J.
(dissenting). We respectfully dissent. Our point of disagreement with the majority is that we find the inference that defendant solicited or intentionally aided the arsonist is conjectural as there is no proof that he had contact with the *946unknown arsonist or that he took any steps to assist the arsonist in the preparation or perpetration of the arson (see, Penal Law § 20.00). Consequently, we conclude that the evidence is legally insufficient to support a finding of guilt beyond a reasonable doubt (see, People v Piazza, 48 NY2d 151, 161-162; People v Motter, 235 AD2d 582, 585, lv denied 89 NY2d 1038; see also, 2 Bender’s New York Evidence § 5.03 [2]).
Yesawich Jr., J., concurs. Ordered that the order is reversed, on the law, motion denied, verdict reinstated and matter remitted to the County Court of Broome County for sentencing.